Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on April 05, 2021.  Claims 1-11 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed April 05, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “to execute the steps of a method as claimed in claim 1”.  The examiner recommends reciting the claim limitations of claim 1 so as to avoid any ambiguity in the claim language.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means or transport” in claims 1 and 9; “module for”, “communication module for”, “comparison module for”, and “action module for” in claim 9.


“means or transport”; a review of the specification yields ¶ [0017] which states “an 
aspect of the invention is preferably used in a means of transport, for instance in a motor vehicle. The means of transport may also be, however, a manned or unmanned aircraft, for instance a drone or a flying taxi, etc.”
“module for”; a review of the specification yields ¶ [0024] which states “The module 30 comprises a processor 32 and a memory 31. The module 30 is a controller, for example.” This is for the second embodiment of the invention.
“communication module for”; a review of the specification yields ¶ [0023] which states “The communication module 22, the comparison module 23, the action module 24 and the control module 25 may be implemented as dedicated hardware, for example as integrated circuits. They may of course however also be implemented partly or fully in combination or as software that runs on a suitable processor, for example on a GPU or a CPU. The interface 21 and the output 27 may be implemented as separate interfaces or as a combined interface.” This is for the first embodiment of the invention.
“comparison module for”; a review of the specification yields ¶ [0023] which states “The communication module 22, the comparison module 23, the action module 24 and the control module 25 may be implemented as dedicated hardware, for example as integrated circuits. They may of course however also be implemented partly or fully in combination or as software that runs on a suitable processor, for example on a GPU or a CPU. The interface 21 and the output 27 may be implemented as separate interfaces or as a combined interface.” This is for the first embodiment of the invention. and 
“action module for”; a review of the specification yields ¶ [0023] which states “The communication module 22, the comparison module 23, the action module 24 and the control module 25 may be implemented as dedicated hardware, for example as integrated circuits. They may of course however also be implemented partly or fully in combination or as software that runs on a suitable processor, for example on a GPU or a CPU. The interface 21 and the output 27 may be implemented as separate interfaces or as a combined interface.” This is for the first embodiment of the invention.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “module for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not definitively make clear what a “module for” entails.  The claims seem to be directed toward the first embodiment of the invention, yet only the second embodiment of the invention states what the module could be.  For purposes of compact prosecution, the examiner will interpret “module for” as a controller or processor.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirotaka, DE 10 2014/222860 A1.

Regarding claim 1, Hirotaka teaches a method for monitoring a component of a control system for a means of transport, comprising: 
sending a function call to the component to execute a function used by the component using defined input data; (Hirotaka, see at least ¶ [0004]-[0007] which states “A program at the first level (hereinafter referred to as a first level program) is a program for controlling a control object.
A program in the second level (hereinafter referred to as a second level program) is a program not only for monitoring whether or not a control function by the first level program is error-free but also for outputting a signal setting an output stage for the control object when it is determined that the control function is erroneous.
A program at the third level (hereinafter referred to as a third level program) is a program for performing a program execution test of the second level program and outputting a test result to the monitoring module.
The monitoring module compares the test result output from the microcomputer by the third level program with an expected value of the test result, and outputs a signal that actuates the output stage when the test result and the expected value are different.”)
receiving a response from the component to the function call; (Hirotaka, see at least ¶ [0004]-[0007])
comparing the response with an expected response; (Hirotaka, see at least ¶ [0007] which states “The monitoring module compares the test result output from the microcomputer by the third level program with an expected value of the test result, and outputs a signal that actuates the output stage when the test result and the expected value are different.”) and 
performing an action in response to a result of the comparison. (Hirotaka, see at least ¶ [0007] which states “The monitoring module compares the test result output from the microcomputer by the third level program with an expected value of the test result, and outputs a signal that actuates the output stage when the test result and the expected value are different.”)

Regarding claim 2, Hirotaka teaches a method for monitoring a component of a control system for a means of transport, wherein a counter is increased or a reset of the component is initiated in response to a difference between the response and the expected response, or a counter is reduced if there is a match between the response and the expected response. (Hirotaka, see at least ¶ [0058]-[0059] which states “The microcomputer monitor 43a includes a cycle counter 55 which counts up at each of the above-described specified time periods T, and a test data changeover section 57.
A value of the cycle counter 55 (hereinafter referred to as a cycle counter value) returns from three to one. Therefore, the cycle counter value changes as follows: 1 → 2 → 3 → 1 → 2 → 3,..., and so on.”)

Regarding claim 3, Hirotaka teaches a method for monitoring a component of a control system for a means of transport, wherein the function and the defined input data are retrieved from a list containing functions and input data. (Hirotaka, see at least ¶ [0060] which states “When the cycle counter value is “1” or “2,” the test data changing section 57 inputs T test data as the test data to the torque monitor 51. When the cycle counter value is "3", the test data changing section 57 inputs F test data as the test data to the torque monitor 51.”)

Regarding claim 4, Hirotaka teaches a method for monitoring a component of a control system for a means of transport, wherein the function and the defined input data are represented by identifiers. (Hirotaka, see at least ¶ [0063] which states “In this embodiment, program execution tests of multiple types are performed using different types of test data for a program subjected to a program execution test in each test period. To this end, different types of test data are generated for respective types of program execution tests. Types of program execution tests are identified by test IDs as identification information of the program execution tests. The following description is made on the assumption that, for example, two types of program execution tests identified by “Test ID=0” and “Test ID=1” are performed.”)

Regarding claim 5, Hirotaka teaches a method for monitoring a component of a control system for a means of transport, wherein sending the function call to the component, selecting the function or selecting the defined input data is performed on a random basis. (Hirotaka, see at least ¶ [0063] which states “In this embodiment, program execution tests of multiple types are performed using different types of test data for a program subjected to a program execution test in each test period. To this end, different types of test data are generated for respective types of program execution tests. Types of program execution tests are identified by test IDs as identification information of the program execution tests. The following description is made on the assumption that, for example, two types of program execution tests identified by “Test ID=0” and “Test ID=1” are performed.”)

Regarding claim 6, Hirotaka teaches a method for monitoring a component of a control system for a means of transport wherein a response delay is evaluated when comparing the response with the expected response. (Hirotaka, see at least ¶ [0062] which states “On the other hand, the F test data are test data for a program execution test (hereinafter, referred to as an error expectation program execution test) in which “0” is expected as a test result from the comparison section 53, and are test data expected to deviate from the expected value compared as a calculation result of the torque monitor program 51 in the comparison section 53. Therefore, when the cycle counter value is three and the F test data is input to the torque monitor 51, the comparing section 53 normally outputs “0”. Here, “F” in the F test data means “false” (false). An error awaiting program execution test using the F test data as described above is performed with the intention of detecting an error when a test result from the comparing section 53 is set to “1”.”)

Regarding claim 7, Hirotaka teaches a method for monitoring a component of a control system for a means of transport, wherein the component is application software, a container, a hypervisor or an operating system. (Hirotaka, see at least ¶ [0052] which states “The third-level program 43 includes a microcomputer monitor 43 as a test program for performing a program execution test (hereinafter, also referred to simply as “test”) of the second-level program 42 and outputting a test result to the monitor IC 23.”)

Regarding claim 8, Hirotaka teaches a non-transitory computer program containing instructions which, when executed by a computer, cause the computer to execute the steps of a method as claimed in claim 1 for monitoring a component of a control system for a means of transport. (Hirotaka, see at least ¶ [0004]-[0007] which states “A program at the first level (hereinafter referred to as a first level program) is a program for controlling a control object.
A program in the second level (hereinafter referred to as a second level program) is a program not only for monitoring whether or not a control function by the first level program is error-free but also for outputting a signal setting an output stage for the control object when it is determined that the control function is erroneous.
A program at the third level (hereinafter referred to as a third level program) is a program for performing a program execution test of the second level program and outputting a test result to the monitoring module.
The monitoring module compares the test result output from the microcomputer by the third level program with an expected value of the test result, and outputs a signal that actuates the output stage when the test result and the expected value are different.”)

Regarding claim 9, Hirotaka teaches a module for monitoring a component of a control system for a means of transport, comprising: 
a communication module for sending a function call to the component to execute a function used by the component using defined input data, and for receiving a response from the component to the function call; (Hirotaka, see at least ¶ [0004]-[0007] which states “A program at the first level (hereinafter referred to as a first level program) is a program for controlling a control object.
A program in the second level (hereinafter referred to as a second level program) is a program not only for monitoring whether or not a control function by the first level program is error-free but also for outputting a signal setting an output stage for the control object when it is determined that the control function is erroneous.
A program at the third level (hereinafter referred to as a third level program) is a program for performing a program execution test of the second level program and outputting a test result to the monitoring module.
The monitoring module compares the test result output from the microcomputer by the third level program with an expected value of the test result, and outputs a signal that actuates the output stage when the test result and the expected value are different.”)
a comparison module for comparing the response with an expected response; (Hirotaka, see at least ¶ [0007] which states “The monitoring module compares the test result output from the microcomputer by the third level program with an expected value of the test result, and outputs a signal that actuates the output stage when the test result and the expected value are different.”)
and 
an action module for performing an action in response to a result of the comparison. (Hirotaka, see at least ¶ [0007] which states “The monitoring module compares the test result output from the microcomputer by the third level program with an expected value of the test result, and outputs a signal that actuates the output stage when the test result and the expected value are different.”)
Regarding claim 10, Hirotaka teaches a module for monitoring a component of a control system for a means of transport, wherein the module is implemented in a safety core of a high-performance controller or is implemented external to the high-performance controller. (Hirotaka, see at least ¶  [0035] which states “The microcomputer 21 includes a CPU 25 that executes a program, a ROM 26 that stores the program run on the CPU 25, a RAM 27 that stores calculation results of the CPU 25, input and output (EIA) terminals 28, and other internal peripheral circuits (for example, an A/D converter, a circuit that outputs a pulse width modulated signal, and a propagation time monitoring circuit 29 described above).”)

Regarding claim 11, Hirotaka teaches a method for monitoring a component of a control system for a means of transport, wherein the function and the defined input data are retrieved from a list containing functions and input data. (Hirotaka, see at least ¶ [0060] which states “When the cycle counter value is “1” or “2,” the test data changing section 57 inputs T test data as the test data to the torque monitor 51. When the cycle counter value is "3", the test data changing section 57 inputs F test data as the test data to the torque monitor 51.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668